 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL SANCHEZ,                                   No. 2:16-cv-0599-MCE-EFB P
12                        Plaintiff,
13            v.                                        ORDER
14    DIRECTOR, CALIFORNIA
      DEPARTMENT OF CORRECTIONS,
15
                          Defendant.
16

17

18           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. On June 17, 2016, the court granted his request for leave to proceed in forma

20   pauperis, obligating him to pay the filing fee in full through monthly payments. ECF Nos. 18, 19;

21   28 U.S.C. § 1915(b)(1). The case was dismissed on September 2, 2016. ECF Nos. 23, 24.

22           Plaintiff now requests that he be excused from paying the fee in full “because this court

23   case is no longer being litigated.” ECF No. 25 at 5. Plaintiff’s request is denied because he

24   remains obligated to pay the entire filing fee “in increments.” Williams v. Paramo, 775 F.3d

25   1182, 1185 (9th Cir. 2015); see also 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d

26   844, 847 (9th Cir. 2002) (“Under the PLRA, all prisoners who file IFP civil actions must pay the

27   full amount of the filing fee.”).

28   /////
                                                       1
 1             Accordingly, IT IS ORDERED that plaintiff’s May 5, 2021 request (ECF No. 25) is
 2   denied.
 3   DATED: May 12, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
